Decision reversed in the interest of justice. There is testimony to the effect that there was no causal relation, but it seems incredible in view of the undisputed evidence that decedent was in perfect physical condition prior to February, 1925, when he suffered this accident, and that in May, 1925, when he returned to work, an X-ray disclosed a markedly enlarged heart and a second X-ray taken in 1930 indicated progressive enlargement of the heart. The photographs taken following the autopsy confirmed the X-rays, and indicate a continuity of progression from the injury up to the time of death. Decision reversed, with costs, and matter remitted to the Industrial Board for further consideration. Hill, P. J., Bliss, Heffernan and Sehenek, JJ., concur; Crapser, J., dissents.